EXHIBIT 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into this DAY
day of MONTH, 2008 by and among US Oncology, Inc., a Delaware corporation
(together with its present and future subsidiaries, hereinafter referred to as
the “Company”), US Oncology Holdings, Inc., a Delaware corporation (“Parent”)
and NAME (hereinafter referred to as the “Employee”). In consideration of the
mutual terms, conditions and covenants hereinafter set forth, the Company and
the Employee agree to the following:

1. Term and Renewal; Effectiveness.

Except as otherwise provided herein, the Company hereby agrees to employ the
Employee, and the Employee hereby agrees to remain in the employ of the Company,
for a one (1) year period. Provided that this Agreement has not already been
terminated, this Agreement shall automatically renew for successive one-year
terms, unless at least thirty (30) days prior to the expiration of the initial
or any renewal term the Company provides to the Employee written notice that the
Company is not renewing this Agreement.

2. Position and Duties.

The Employee, at the discretion of the Company’s Board of Directors (the
“Board”), Chief Executive Officer of the Company or his designee, in accordance
with the Company’s policies, shall perform such duties and services as assigned.
The reporting relationship of the Employee may from time to time be determined
by the Board, Chief Executive Officer or his designee and shall not be construed
as a loss of responsibility or a change of control. The Employee shall not have
the authority to enter into any contracts, agreements, undertakings or other
arrangements on behalf of the Company except to the extent that he is authorized
to do so by the Board, Chief Executive Officer or his designee.

The Employee shall, at all times, devote his full time and attention to the
business and affairs of the Company, and shall use his best efforts to perform
faithfully and efficiently such responsibilities. The foregoing shall not be
construed as preventing the Employee from making passive investments in other
businesses or enterprises, provided, however, that:

 

  (i)

Such investments would not require services on the part of the Employee which
would in any way impair the performance of his duties under this Agreement;

 

  (ii)

Such investments are not in violation of any provision of Section 5 or Section 6
of this Agreement; and

 

  (iii)

Such investments are not in violation of Company policies in effect from time to
time.



--------------------------------------------------------------------------------

The Employee shall not be required by the Company to relocate out of the Greater
Houston metropolitan area. Routine visits to the Company’s locations and other
business travel in the ordinary course of the Company’s business shall not
constitute relocation.

3. Compensation and Benefits.

The Company shall provide the following compensation to the Employee for his
services under this Agreement:

(a) Base Salary. The Company shall pay the Employee a base salary at an annual
rate of $SALARY (including any greater amount as a result of future increases
provided for herein, the “Base Salary”). The Base Salary shall be payable in
equal semi-monthly installments on the fifteenth and final days of each month
during the term of this Agreement or pursuant to the standard payroll cycle of
the Company in effect during this Agreement. The Base Salary may not be
decreased, but may be reviewed and increased by the Board or the compensation
committee thereof, as circumstances dictate and in the sole discretion of the
Board or the compensation committee thereof.

(b) Annual Bonus. The Employee shall be eligible for a bonus as determined by
the Board or the compensation committee thereof. Payment will be made in a way
or under a plan that will ensure Employee is not subject to taxes, penalty or
interest under section 409A of the Internal Revenue Code.

(c) Expense Reimbursement. The Company shall reimburse the Employee for all
business-related expenses incurred by the Employee in conducting authorized
business activities on behalf of the Company in accordance with Company policies
as in effect from time to time; provided, however, that the Employee shall
provide reasonably suitable receipts and other records of the expenses to be
reimbursed, and shall in all events comply with Company policies in incurring
and requesting reimbursement for such expenses.

(d) Welfare Benefit Plans. In accordance with, and subject to, the terms of the
applicable plan documents, the Employee shall be eligible to participate in all
welfare benefit plans of the Company as may be in effect from time to time. The
foregoing shall not, in any respect, require the Company to implement, continue
or amend any plan.

(e) Vacation Holidays. The Employee shall be eligible for annual paid vacation,
sick leave and holidays as the Company may, in its discretion, provide for the
employees of the Company under the Company’s policies and programs, it being
agreed that the foregoing shall not in any respect require the Company to
continue or put into effect any plan, practice, policy or program. The Employee
shall have no right to receive pay in lieu of vacation, sick leave or holidays,
and upon termination of the Employee’s employment pursuant to this Agreement,
all unused vacation, sick leave or holidays shall be lost without any
compensation to the Employee.

(f) Withholding. All compensation paid pursuant to this Agreement shall be
subject to any and all applicable payroll and withholding deductions required by
the law of any jurisdiction, with taxing authority with respect thereto.

 

2



--------------------------------------------------------------------------------

4. Termination.

(a) Termination Events. This Agreement, and the employment relationship between
the Employee and the Company, shall terminate upon the occurrence of any of the
following:

 

  (i)

the death of the Employee;

 

  (ii)

the disability of the Employee, whether due to illness, injury, accident or
other condition of either a physical or psychological nature, which creates an
impairment (despite reasonable accommodation) that renders the Employee mentally
or physically incapable of performing the essential duties and services required
of the Employee hereunder for a period of at least 180 days during any period of
365 days;

 

  (iii)

the Company provides the Employee with written notice that the Company is
terminating his employment other than for Cause (as defined below);

 

 

(iv)

the expiration of the sixtieth (60th) day after the Employee provides the
Company with written notice that he is terminating his employment other than for
Good Reason (as defined below);

 

  (v)

the expiration of the stated term of this Agreement, as it may from time to time
be extended;

 

  (vi)

the Company’s written notice to the Employee of the Company’s termination of
Employee’s employment for Cause. “Cause” shall mean a written determination by
the Board of the occurrence of any of the following events:

 

  (A)

the conviction of the Employee, whether or not appeal be taken, of any felony
crime of any nature or any misdemeanor crime involving personal dishonesty,
moral turpitude or willfully violent conduct;

 

  (B)

the embezzlement or wrongful diversion of funds of the Company or any affiliate
of the Company, or other material dishonesty involving the Company or any
affiliate of the Company;

 

  (C)

gross business misconduct by the Employee that is demonstrably and materially
injurious to the Company but no action or omission shall be considered to
constitute gross business misconduct unless carried out by the Employee without
a reasonable belief that such action was in or not opposed to the Company’s best
interest;

 

  (D)

gross malfeasance by the Employee in the conduct of his duties;

 

3



--------------------------------------------------------------------------------

  (E)

breach of Section 5 or Section 6 of this Agreement, provided the Company has
given the Employee written notice thereof and the Employee has not ceased any
continuing breach and cured, to the extent practicable, any such breach within 5
days following receipt of the Company’s notice; or

 

  (F)

any other material breach of this Agreement, provided the Company has given the
Employee written notice thereof and the Employee has not ceased any continuing
breach and cured, to the extent practicable, any such breach within 30 days
following receipt of the Company’s notice; or

 

  (vii)

the Employee’s written notice to the Company of the Employee’s termination of
his employment for Good Reason. “Good Reason” shall mean (i) the Company’s
breach of any provision of this Agreement, provided the Employee has given the
Company written notice of such breach and the Company has not ceased any
continuing breach and cured, to the extent practicable, any such breach within
30 days following receipt of the Employee’s written notice of such breach, and
(ii) at any time subsequent to a Change of Control, the Company assigns to the
Employee any duties materially inconsistent with the Employee’s positions,
duties, responsibilities and status with the Company immediately prior to such
Change of Control or the Company changes the Employee’s reporting
responsibilities, titles or offices as in effect immediately prior to such
Change of Control. “Change of Control” has the meaning given to such term in the
Parent’s 2004 Equity Incentive Plan.

(b) Effect of Termination; Termination Pay and Benefits.

 

  (i)

If this Agreement is terminated under Section 4(a)(i), Section 4(a)(ii),
Section 4(a)(iii), Section 4(a)(v) or Section 4(a)(vii):

 

  (A)

in addition to any termination pay, the Company shall pay to the Employee any
accrued and unpaid Base Salary through the date of termination of employment,
any earned but unpaid bonus, and a prorated bonus for the period beginning
immediately after the end of the last period for which the Employee has earned a
bonus and ending with the date of termination of his employment, basing such
prorated bonus on the Employee’s target bonus in effect for the year in which
the termination occurs; and

 

  (B)

as termination pay, the Company shall pay the Employee the Base Salary in effect
for the year in which the termination occurs, plus the target bonus in effect
for the year in which the termination occurs, for a period of twelve (12) months
after the termination occurs. Termination pay shall be payable to the Employee
in equal semi-monthly installments on the fifteenth and final days of each month
or pursuant to the standard payroll cycle of the Company; and

 

4



--------------------------------------------------------------------------------

  (C)

For a period of one year after termination, Employee and eligible dependents at
the time of the termination shall be permitted, in addition to any other
benefits, to participate in the Company’s group health plans on the same terms
as would be available to Employee if Employee were still an employee of the
Company.

 

  (D)

After, expiration of the period described in 4(b)(i)(C) above, if Employee is
fifty (50) years of age or older at the time his employment terminates and
Employee has worked for the Company for five (5) or more years prior to his
termination, then the Employee and eligible dependents at the time of the
termination shall be permitted, in addition to any other benefits, to
participate in the Company’s group health plans at the Employee’s expense in an
amount not to exceed the applicable group rate payable by the Company or its
employees (“Group Rate”), until the Employee is eligible for Medicare; provided,
however, that if the Company ceases to maintain in effect any group medical plan
during the coverage period or if the Employee no longer qualifies as a
participant in the Company’s group medical plan the Company will make available
to the Employee an equivalent individual policy of comparable coverage, the
premiums of which shall be payable by the Employee in an amount up to the Group
Rate in effect at the time the Company ceases to maintain any group medical plan
or the Employee no longer qualifies as a participant in the Company’s group
medical plan, with the Company paying any premiums in excess of the Group Rate.

 

  (ii)

If this Agreement is terminated under Section 4(a)(iv) or Section 4(a)(vi), then
the Company shall pay to the Employee any accrued and unpaid Base Salary through
the date of termination of employment and any earned but unpaid bonus. The
Employee shall not be entitled to any termination pay or other additional
compensation.

(c) Survival of Provisions Following Termination. Notwithstanding any
termination of this Agreement, Sections 3 through 10 of this Agreement, and the
rights and obligations created therein, shall survive without limitation.

5. Confidentiality.

(a) Confidential and Proprietary Information. The Company’s business
profitability and good will are directly dependent upon the confidential
development, implementation and use of various marketing and purchasing
strategies, management and operating techniques, designs and systems and other
matters of a similar proprietary nature. Such activities necessarily include,
without limitation, reviewing financial data, presentation or sales materials,
materials regarding

 

5



--------------------------------------------------------------------------------

the Company’s affiliated physician groups, materials regarding the Company’s
products and lists or other compilations of information concerning aspects of
the Company’s business and existing and prospective clients, and the business,
operations and affairs of the Company’s existing and prospective clients. All
such information, and any and all information generated by Employee in the
course of his duties hereunder, is proprietary in nature, and the Company
strives to keep such information confidential (hereinafter collectively referred
to as the Company’s “Confidential and Proprietary Information”).

To enhance the Employee’s work performance and abilities, the Company is
providing Employee Confidential and Proprietary Information contemporaneous with
the execution of this Agreement and agrees to continue to provide the Employee
with access to, and the right to use, its Confidential and Proprietary
Information during the term of this Agreement. The Employee acknowledges that
such information is, and must be treated as, confidential. The Employee further
acknowledges that access to, and knowledge of, the Company’s Confidential and
Proprietary Information will give him a competitive advantage in any future
endeavors.

(b) Confidentiality Maintained. The Employee is or will be employed in a
position which is directly involved in the development and conduct of the
Company’s business, and in such capacity the Company will provide Employee
access to and Employee will gain knowledge of the Company’s Confidential and
Proprietary Information. The Employee shall both during and after his employment
by the Company preserve, protect and hold in strictest confidence the Company’s
Confidential and Proprietary Information. The Employee will at all times, during
and after the term of this Agreement, strictly observe and comply with the terms
of any confidentiality or similar agreements between the Company and its
clients.

(c) No Use of Information. The Employee shall not, either during or after his
employment with the Company, use for himself or disclose to or use for any other
persons, directly or indirectly, any of the Company’s Confidential and
Proprietary Information, except in carrying out his duties and responsibilities
as a director, officer or employee of the Company or as such disclosure or use
is expressly authorized by the Company in writing.

(d) Non-Removal of Records. All Confidential and Proprietary Information and all
files, reports, computer discs, tapes, cards or other computer records,
materials, designs, records, documents, notes, memoranda, specifications,
equipment and other items, and any originals or copies thereof, relating to the
business of the Company which the Employee either provided, prepares himself,
uses, or otherwise acquires during his employment with the Company, are and
shall remain the sole and exclusive property of the Company, and no such items
(to the extent they exist or are recorded in any tangible form) shall be removed
from the Company’s premises without the prior consent of the Company or in
accordance with the Company’s policies, and all such items shall be immediately
returned to the Company upon termination of the Employee’s employment with the
Company.

(e) Exceptions.

 

  (i)

The restrictions contained in this Section 5 shall not apply to any information
that is or becomes generally available to and known by the public (other than as
a result of unpermitted disclosure directly or indirectly by the Employee or his
affiliates, advisors or representatives).

 

6



--------------------------------------------------------------------------------

  (ii)

It shall not be a breach or violation of the Employee’s covenants under
Section 5 if a disclosure is made pursuant to a court order, a valid
administrative subpoena or a lawful request for information by an administrative
or regulatory agency. The Employee shall give the Company prompt notice of any
such court order, subpoena or request for information.

6. Non-Competition and Non-Solicitation.

(a) Consideration Acknowledged. The Employee acknowledges that his employment
with the Company has been, and will continue to be, special, unique and of an
extraordinary character and that, in connection with such employment, he has
acquired, acquires, and will continue to acquire, special skills and training.
The Employee further acknowledges that the covenants contained in this Section 6
are an essential part of his engagement by the Company and that, but for his
agreement to comply with such covenants, the Company would not have entered into
this Agreement. Finally, the Employee acknowledges that in consideration of the
Company’s agreement to provide him the Confidential and Proprietary Information
contemporaneous with the execution of this Agreement and during the term of this
Agreement and to allow Employee to use such Confidential and Proprietary
Information in accordance with the terms of this Agreement and of the other
benefits accruing to Employee under this Agreement, including the benefits under
Section 4(b), Employee agrees to the covenants contained in this Section 6 and
that this Confidential and Proprietary Information provides him a competitive
advantage against the Company. Employee recognizes and agrees that the promises
made by the Company above, including but not limited to those in Section 5
above, give rise to the Company’s interest in the Covenants of Employee set
forth in this Section 6. Employee also recognizes and agrees that covenants in
this Section 6 are intended to and designed to enforce Employee’s return
promises as set forth in Section 5 above.

(b) Employee Non-Solicitation Covenants. The Employee covenants, and agrees,
that he shall not, while employed by the Company and for a period of two
(2) years after the termination of his employment with the Company:

 

  (i)

Directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor, stockholder, partner
or in any other individual or representative capacity whatsoever, either for his
own benefit or for the benefit of any other person or entity either (a) hire,
attempt to hire, contact or solicit with respect to hiring any employee of the
Company or (b) induce or otherwise counsel, advise or encourage any employee of
the Company to leave the employment of the Company and with whom the Employee
had contact, directly or indirectly, or about whom the Employee had knowledge;
or

 

7



--------------------------------------------------------------------------------

  (ii)

Directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor, stockholder, partner
or in any other individual or representative capacity whatsoever, either for his
own benefit or for the benefit of any other person or entity, solicit, divert or
take away any existing or prospective customers, clients, affiliated physician
groups or affiliated physicians of the Company who were such during his
employment with the Company; or

(c) Employee Non-Competition Covenants. The Employee covenants, and agrees, that
he shall not, while employed by the Company and for a period of one (1) year
after the termination of his employment with the Company, act or serve, directly
or indirectly, as principal, agent, independent contractor, consultant,
director, officer, employee, employer or advisor or in any other position or
capacity with or for, or acquire a direct or indirect ownership interest in or
otherwise conduct (whether as stockholder, partner, investor, joint venturer or
as owner of any other type of interest) any business, undertaking or entity that
conducts a business similar to the Business (as hereinafter defined) or provides
or sells a service which is the same or substantially similar to, or otherwise
competitive with, the services provided by the Business within the United States
of America. “Business” shall mean (i) the operation, management or
administration of oncology and/or diagnostic radiology providers or facilities,
(ii) oncology pharmaceutical management, marketing, sales and/or distribution
(including oncology specialty pharmacy) or any informational or other services
provided to manufacturers and other sellers of pharmaceuticals, medical supplies
or medical equipment, (iii) development, management or operation of inpatient or
outpatient cancer center facilities, (iv) operation and management of a clinical
research or site management organization focusing on oncology or diagnostic
radiology, (v) any Internet or technology based applications focusing on
oncology or diagnostic radiology, (vi) any commercial application of clinical
treatment protocols or pathways focused oncology and/or diagnostic radiology;
(vii) any business that contracts directly with third-party payers with respect
to oncology services or that contracts with third party payers on behalf of
health care providers with respect to oncology services or (viii) any business
or undertaking substantially similar to any of the foregoing or that is
otherwise similar to, or competitive with, a business that is or was, as of the
date of employee’s termination, conducted by the Company.

(d) Anti-Disparagement. The Employee shall not, either during or after the
termination of the Employee’s employment with the Company, make any public or
private remark or comments that are intended to be, or could reasonably be
construed as, disparaging of Parent or the Company, or their respective
directors, officers, products, business, or services. Likewise, Parent and the
Company shall not, either during or after the termination of the Employee’s
employment with the Company, make any public or private remark or comments that
are intended to be, or could reasonably be construed as, disparaging of the
Employee.

(e) Limitation on Scope. Should any portion of this Section 6 be deemed
unenforceable because of the scope, duration or territory encompassed by the
undertakings of the Employee hereunder, and only in such event, then the parties
consent and agree to such limitation of scope, duration or territory as may be
finally adjudicated as enforceable by a court of competent jurisdiction after
the exhaustion of all appeals.

 

8



--------------------------------------------------------------------------------

7. Remedies and Dispute Resolution.

With respect to each and every breach or violation or threatened breach or
violation by the Employee of Section 5 or Section 6 of this Agreement, the
Company may in addition to all other remedies available to it, file a lawsuit or
otherwise apply to any court of competent jurisdiction for entry of an immediate
order enjoining or restraining the Employee from engaging in any such breach of
violation or threatened breach or violation by the Employee.

With the exception of the Company’s right to seek injunctive relief in a
judicial forum for any breach or violation or threatened breach or violation by
the Employee of Section 5 or Section 6 of this Agreement, all disputes between
the Employee and the Company that arise out of concern, or are based, in whole
or in part, upon any provision of this Agreement shall be resolved through
binding arbitration conducted under the Employment Arbitration Rules of the
American Arbitration Association. The parties shall bear their own costs in any
such arbitration proceeding; provided, however, that the Company shall reimburse
the Employee for the Employee’s legal costs, including attorneys’ fees, incurred
in such arbitration proceeding if the Employee substantially prevails in such
arbitration proceeding.

8. Severability.

The provisions of this Agreement are severable, and any judicial determination
that one or more of such provisions, or any portion thereof, is invalid or
unenforceable shall not affect the validity or enforceability of any other
provisions, or portion thereof, but rather shall cause this Agreement to first
be construed in all respects as if such invalid or unenforceable provisions, or
portions thereof, were modified to terms which are valid and enforceable and
provide the greatest protection to the Company’s business and interests;
provided, however, that if necessary to render this Agreement enforceable, it
shall be construed as if such invalid or unenforceable provisions, or portions
thereof, were omitted.

9. No Assignment.

(a) Employee. This Agreement is personal and without the prior written consent
of the Company shall not be assignable by the Employee.

(b) Company and Parent. This Agreement is personal and without the prior written
consent of the Employee shall not be assignable by the Company or Parent.

10. Miscellaneous.

(a) Offer Letter. The Offer Letter from the Company to Employee attached hereto
as Exhibit A is incorporated into this Agreement for all purposes.

(b) Governing Law; Captions; Amendment. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

9



--------------------------------------------------------------------------------

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to a party or by registered or certified
mail, return receipt requested, postage prepaid, to a party at the following
address:

If to the Employee, to the current address on file with the Human Resources
department of the Company.

If to the Company or Parent:

16825 Northchase Drive, Suite 1300

Houston, Texas 77060

Attn: Chief Executive Officer

or to such other address as any party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually delivered to the addressee or when delivered to the address
specified in accordance with the terms of this Agreement.

(d) Entire Agreement. This Agreement contains the entire understanding of the
Company, Parent and the Employee with respect to the subject matter hereof and
supersedes and completely replaces any earlier agreement, written or oral, with
regard thereto.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee has hereunto set his hand and the Company has
caused this Agreement to be executed in its name and on its behalf, all as of
the day and year first above written.

 

US ONCOLOGY, INC.

By:

   

Name:

  David Bronsweig

Title:

  Executive Vice President, Human Resources

US ONCOLOGY HOLDINGS, INC.

By:

   

Name:

  David Bronsweig

Title:

  Executive Vice President, Human Resources

EMPLOYEE

 

NAME

 

11